UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 000-54059 VIROLAB, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 27-2787170 (IRS Employer Identification No.) 1840 Gateway Drive, Suite 200, Foster City, California 94404 (Address of principal executive offices) (650) 283-2653 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes o No þ Indicate the number of shares outstanding of each of the issuer’s classes of the common stock, as of the latest practicable date: Common Stock, $0.0001 par value: 25,350,000 shares outstanding as of February 13, 2013. INDEX Page(s) PART I – FINANCIAL INFORMATION: Item 1. Financial Statements (unaudited) 3 Balance Sheets as of December 31, 2012 (unaudited) and March 31, 2012 (audited) 3 Statements of Operations for the nine months ended December 31, 2012 and December 31, 2011 and for the cumulative period from inception (May 4, 2010) through December 31, 2012 (unaudited) 4 Statement of Stockholders’ Deficit 5 Statements of Cash Flows for the nine months ended December 31, 2012 andDecember 31, 2011 and for the cumulative period from inception (May 4, 2010) to December 31, 2012 (unaudited) 6 Notes to Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4T. Controls and Procedures 17 PART II – OTHER INFORMATION: Item 1. Legal Proceedings 17 Item 1A Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. (Reserved and Removed) 17 Item 5. Other Information 17 Item 6. Exhibits 18 Signatures 19 2 PART I — FINANCIAL INFORMATION Item 1. Financial Statements VIROLAB, INC. (A Development Stage Company) BALANCE SHEETS December 31, March 31, (unaudited) (audited) ASSETS CURRENT ASSETS: Cash $ - $ 40 TOTAL ASSETS - 40 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Due to shareholder Other accounts payable TOTAL LIABILITIES STOCKHOLDERS' DEFICIT: Preferred stock, $0.0001 par value; 10,000,000 shares authorized; none issued or outstanding Common stock, $0.0001 par value; 100,000,000 shares authorized; 25,350,000 shares issued and outstanding as of December 31, 2012 and March 31, 2012 Additional paid-in capital Deficit accumulated during the development stage ) TOTAL STOCKHOLDERS' DEFICIT ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ - $ 40 The accompanying notes are an integral part of these financial statements. 3 VIROLAB, INC. (A Development Stage Company) STATEMENT OF OPERATIONS (Unaudited) Three months ended Nine months ended Inception (May 4, 2010) through December 31, December 31, December 31, December 31, December 31, (Cumulative) Revenues $
